                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION


DMS, LLC,

               Plaintiff,                                    Case No.:
vs.
                                                             JURY DEMAND
CENTRAL   MUTUAL                INSURANCE
COMPANY.,

               Defendant.


                                    NOTICE OF REMOVAL

       Defendant Central Mutual Insurance Company (“Central Mutual”), pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446, hereby gives notice of the removal of the above-entitled action from the

Circuit Court for Marshall County, Tennessee to the United States District Court for the Middle

District of Tennessee, Columbia Division. As grounds for removal, Central Mutual states as

follows:

       1.      On March 20, 2019, Plaintiff filed a complaint against Central Mutual in the Circuit

Court for Marshall County, Tennessee, Case No. 2019-CV-23.

       2.      Pursuant to 28 U.S.C. §1446(a), a copy of all process, pleadings, and orders in this

action is attached hereto as Exhibit A.

       3.      This removal is timely under 28 U.S.C. § 1446(b) because less than 30 days has

lapsed since Central Mutual was served with the complaint on May 13, 2019.

       4.      This case is properly removable pursuant to 28 U.S.C. § 1441, which provides in

pertinent part as follows:

            (a) Except as otherwise expressly provided by Act of Congress, any civil
            action brought in a State court of which the district courts of the United

                                                  1

      Case 1:19-cv-00051 Document 1 Filed 06/12/19 Page 1 of 4 PageID #: 1
             States have original jurisdiction, may be removed by the defendant or
             the defendants, to the district court of the United States for the district
             and division embracing the place where such action is pending.

             (b)(2) A civil action otherwise removable solely on the basis of the
             jurisdiction under section 1332(a) of this title may not be removed if
             any of the parties in interest properly joined and served as defendants is
             a citizen of the State in which such action is brought.

       5.       This action is properly removable under 28 U.S.C. § 1332 because this is a civil

action between parties whose citizenship is completely diverse, and the amount in controversy

exceeds $75,000.

       6.       Upon information and belief, Plaintiff DMS, LLC is a Tennessee limited liability

company with its principal office located in Franklin, Tennessee. As a limited liability company,

DMS, LLC is deemed a citizen of the states where its members are citizens. See V&M Star, LP v.

Centimark Corp., 596 F.3d 354, 355-56 (6th Cir. 2010). Upon information and belief, DMS,

LLC’s members are citizens of Tennessee. Accordingly, DMS, LLC is a citizen of Tennessee for

purposes of diversity jurisdiction.

       7.       Defendant Central Mutual Insurance Company is an Ohio domesticated mutual

insurance company with its headquarters in Van Wert, Ohio. Accordingly, Central Mutual

Insurance Company is a citizen of Ohio for purposes of diversity jurisdiction.

       8.       Plaintiff’s First Amended Complaint seeks $20,000,000 in compensatory damages.

Central Mutual disputes liability for all punitive damages and a majority of compensatory

damages.

       9.       The United States District Court for the Middle District of Tennessee, Columbia

Division, is the appropriate court for removal from the Circuit Court for Marshall County,

Tennessee.

       10.      Pursuant to 28 U.S.C. § 1446(d), Central Mutual will file a copy of this notice of

                                                   2

      Case 1:19-cv-00051 Document 1 Filed 06/12/19 Page 2 of 4 PageID #: 2
removal with the Clerk and Master of the Chancery Court of Marshall County, Tennessee and will

also provide a copy of this notice to Plaintiff.

       WHEREFORE, Central Mutual respectfully requests that this Court take jurisdiction of

this action and issue all necessary orders and process to remove this action from the Circuit Court

of Marshall County to the United States District Court for the Middle District of Tennessee.



                                             Respectfully submitted,


                                             s/ Heather H. Wright
                                             Heather Howell Wright (BPR #030649)
                                             Austin Holland (BPR #36378)
                                             BRADLEY ARANT BOULT CUMMINGS LLP
                                             1600 Division Street, Suite 700
                                             Nashville, Tennessee 37203
                                             Telephone: (615) 252-2342
                                             Fax: (615) 252-6342
                                             Email: hwright@bradley.com
                                             Email: aholland@bradley.com

                                           Attorneys for Defendant Central Mutual Insurance
                                           Company




                                                   3

      Case 1:19-cv-00051 Document 1 Filed 06/12/19 Page 3 of 4 PageID #: 3
                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was sent via U.S. mail, first class postage prepaid, and
electronically filed with the Court on the following this 12th day of June, 2019:

        Brandon McWherter
        Gilbert McWherter
        Scott Bobbitt PLC
        341 Cool Springs Blvd., Suite 230
        Franklin, TN 37067

        Attorney for Plaintiff



                                              s/ Heather H. Wright
                                              Heather Howell Wright




                                                 4

      Case 1:19-cv-00051 Document 1 Filed 06/12/19 Page 4 of 4 PageID #: 4
